Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 21-40 are currently pending and are presented for examination on the merits.

Priority
Applicant's claim of priority to China patent application CN201910814546.3 dated August 30, 2019 under 35 U.S.C. 120 is acknowledged.  Please review file wrapper to make sure that all necessary documents have been entered, including any necessary translations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, claims 21-40 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps are directed towards determining preferred marketing region settings in providing a target transaction code (e.g., barcode, QR code, red packet code, etc.), by use of scoring, distancing, and weighted averages, between selectable sub-regions.  This is a long standing commercial practice previously performed by humans (e.g., marketers, merchants, etc.), who had to make these same determinations manually and via mental steps.  Each of the method steps, e.g., the associating, taking distance parameters, weighing, scoring, predicting are all analogous to what the human brain does intuitively and based on the actors past experience in the field.  The claims are economic in nature and include 
Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), and/or generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), and/or instruct the artisan to apply the method of selecting which sub-region effects to utilize across generic computing technology. See, e.g., prior art publications of record.  A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  In the instant case, the claims generally instruct an artisan to apply it (the method) across generic computing technology (e.g., a computer processor, network, and device supplanting the human brain, and human to human communication.  “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  
Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  Applicant is asked to point to the innovative concept (that which humans have not long, equivalently performed manually and via mental steps) in the claims, should it traverse these findings.
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data.  MPEP 2106.05(d)   All of the highlighted tasks are subsumed in the instant claims.

Moreover, and as stated in parent application US 16/802,973 (full faith and credit being afforded. MPEP 704.01):


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to an abstract idea without significantly more.  Examiner formulates the abstract idea analysis as follows:

Step 1: The claims fall within a statutory category, namely a method, a system, and a non-transitory computer readable medium.
[Step 1 = Yes, the claim falls within a statutory category]

Step 2A Prong One: The identified limitations in the claims that recite the abstract idea are (in bold):
A computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: dividing a target region to obtain multiple sub-regions, wherein the multiple sub-regions comprise one or more label sub-regions with known target transaction code setting effects and one or more sample sub-regions with unknown target transaction code setting effects; obtaining an association feature comprising one or more associations between the multiple sub-regions; obtaining one or more predicted effect values of setting a target transaction code in the one or more sample sub-regions by using a prediction algorithm based on at least estimated effect values of setting a target transaction code in the one or more label sub-regions and the association feature; and determining at least one recommended region for setting a target transaction code from the one or more sample sub-regions based on at least the one or more predicted effect values.

The abstract idea limitations cover concepts performed in the human mind including observation, evaluation, judgement and opinion.  That is, nothing in the claim element precludes the step from being performed in the human mind or with pen and paper.  The claim recites dividing a region into sub-regions with known transaction code effects and one or more with unknown effects, obtaining an association feature, obtaining predicted effect values based on estimated effect values, and determining a recommended region for setting a target transaction code.  Thus, the claim recites a mental process. The dependent claims also recite the mental processes abstract idea such as updating prediction algorithm, determining predicted values based on thresholds, and obtaining association features.

Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
A computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: dividing a target region to obtain multiple sub-regions, wherein the multiple sub-regions comprise one or more label sub-regions with known target transaction code setting effects and one or more sample sub-regions with unknown target transaction code setting effects; obtaining an association feature comprising one or more associations between the multiple sub-regions; obtaining one or more predicted effect values of setting a target transaction code in the one or more sample sub-regions by using a prediction algorithm based on at least estimated effect values of setting a target transaction code in the one or more label sub-regions and the association feature; and determining at least one recommended region for setting a target transaction code from the one or more sample sub-regions based on at least the one or more predicted effect values.

The claims recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The additional elements include computers, memory devices and non-transitory media are no more than mere instructions to apply the exception using computer components. The dependent claims do not recite additional elements that integrate into a practical application.
 [Step 2A = Yes, the claim is directed to the abstract idea]

Step 2B: Claims 1-30 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level of generality such as computers, memory devices (see original specification page 14). The dependent claims merely further narrow the abstract idea. The limitations are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.  
[Step 2B = No, the claim does not provide an inventive concept significantly more than the abstract idea]The claims are ineligible.	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM J JACOB/              Examiner, Art Unit 3696